COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00026-CV


Kelly Thomas                           §    From County Court at Law No. 2

                                       §    of Denton County (CV-2016-01764)
v.
                                       §    February 8, 2018

Carl Pugliese; Seth Johns, CMO of      §    Per Curiam
Carl’s Handyman; and Culpepper
Plumbing & Air Conditioning, Inc.

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM